Citation Nr: 0502665	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran was initially certified as having had, and the 
prior decision rested upon, active service from 1968 to 1970.  

Subsequently, the veteran testified and presented some 
evidence to the effect that he had active duty for training 
(ACDUTRA) and/or inactive duty for training (INACDUTRA) in 
the early 1990's at the time some facets of his multiple 
heart problems arose and/or when they became appreciably 
worse.  

Service connection is in effect for postoperative residuals, 
excision, right brachial cleft cyst and right submandibular 
salivary gland with tonsillitis and left salivary gland 
swelling.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
A hearing was held at that VARO in November 1998 of which a 
transcript is of record.

The veteran has since moved and the VARO with current 
jurisdiction is Muskogee, Oklahoma.

In March 2003, the Board also undertook additional 
development on the veteran's claim, pursuant to authority 
then granted by 38 C.F.R. § 19.9(a)(2)).  Specifically, the 
Board sought certification of all periods of ACDUTRA and 
INACDUTRA and acquisition of records in association 
therewith.  The Board also sought Social Security 
Administration (SSA) records pursuant to judicial mandates.  
In response to the Board's development action, additional 
data were added to the file.  

In the interim, the capacity of the Board to develop under 
the cited provisions was addressed and revised by way of 
judicial directives and legislative mandates; and additional 
due process requirements were instituted as a result of 
regulatory revisions.  

Accordingly, in a decision in June 2003, the Board remanded 
the case for consideration of the new evidence of record and 
fulfillment of all due process requirements.

The RO subsequently continued to deny the claim and the case 
has now been returned to the Board for further appellate 
review. 

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2003).



FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a heart disorder in July 1995 without the benefit of 
evidence to include ACDUTRA or INACDTURA records or 
certification or SSA findings, primarily on the basis that a 
heart disability was not shown in or within a year of the 
veteran's service which ended in 1970; the RO continued that 
denial in 1998 on the basis that no new and material evidence 
had been submitted to reopen the claim.

2.  Additional evidence which has been submitted since the 
final 1998 RO denial of the reopening of the veteran's claim 
of service connection for a heart disability, bears directly 
and substantially on the specific matter and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Evidence of record and resolution of doubt establish that 
a heart disability, variously described, was either incurred 
in or aggravated in and as a result of service. 
 

CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1998 RO 
decision is new and material, and the claim for service 
connection for a heart disability has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2003); 38 C.F.R. § 
3.156 (2003).

2.  A heart disability is the result of in-service incurrence 
and/or aggravation.  38 U.S.C.A. §§ 101(24), 1110, 1153, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, New and Material
Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background and Analysis

At the time of the 1995 RO decision, of record was clinical 
evidence that the veteran had exhibited heart problems, 
specifically claimed as supraventricular arrhythmias, atrial 
fibrillation and/or hypertension, in the early 1990's, but 
there were no signs of a heart disorder in service or within 
a year of separation in 1970.  Although the veteran was noted 
to have had ACDUTRA after 1970, and there were some clinical 
records in the file for those periods, there was no 
certification of time actually spent ACDUTRA and no other 
medical findings, i.e., SSA, as to what that may or may not 
have meant in terms of an underlying disability picture.  

In 1998, the RO confirmed that prior denial on the basis that 
no new and material evidence had been submitted to reopen the 
claim, stating in part that the veteran had no diagnosis of a 
chronic heart disorder.

In post-1998 evidence, the periods of service since 1970 have 
been certified, additional records received, and SSA findings 
and pertinent evidence including clinical records have been 
made available. 

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the additional information concerning the 
veteran's service and heart problems is clearly new.  And 
because it goes directly to the essential element of the 
claim, it is clearly so significant that it must be 
considered.  

In addition, recent regulatory changes and judicial mandates 
have changed the climate in which such a case is to be 
addressed as well as the obligations on the part of all 
involved parties to obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Accordingly, the Board would note that it becomes 
unnecessary, as a result of the aforecited reopening of the 
claim, to herein delve into the issue of applicability of the 
noted new regulations relating to basic criteria for 
entitlement to service connection for such disorders.  
However, those regulatory revisions assume renewed 
importance, and must be addressed in the readjudication of 
the overall issue of service connection.

Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2003). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2003).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2003), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2003).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2003); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background

Service records prior to 1970 show no signs of heart disease 
and blood pressure was within normal limits.

In March 1992, when the veteran was on ACDUTRA, he was 
admitted to a private facility in Wisconsin, for complaints 
of rapid pulse and weakness.  The admission record clearly 
showed that the veteran was on active duty at the time of 
admission.  On examination, his pulse was found to be 
irregular and ranged from 160-180.  He was given medications 
at admission that initially slowed the rate and thereafter, 
it shot up to 220.  It was felt that the symptoms had been 
going on for about 48 hours.  He was given intravenous 
Digoxin and admitted to hospitalization.

A twelve lead electrocardiogram (ECG) showed atrial 
fibrillation with a rapid ventricular response of 159.

During hospitalization, it was noted that he had had a 
diagnosis of lupus erythematosis for about 10 years but no 
prior evidence of heart problems.  When not on recurrent 
Reserve duty, as he was at that time, he lived in Los Angeles 
and worked as a custodian.  Blood pressure was 110/70.  

The initial assessment was of supraventricular tachycardia 
versus atrial fibrillation with a rapid heart rate.  
Medications were started to include Adenosine, and the 
examiner noted that if that was found not to work, he would 
be digitalized.  He was to be given a stress test when he 
returned to his base, and until he could be evaluated, he was 
to be placed on light duty.  When he returned to duty, the 
diagnosis carried at the Ft. Leonard Wood, MO, medical 
facility was that of atrial fibrillation and duty was 
limited.

A follow-up service report is of record showing that because 
of the clinical markers for possible future cardiovascular 
problems, the treadmill testing would be undertaken; and in 
the meantime, the veteran was to be placed in a limited 
profile.  After the final testing was undertaken in September 
1992, it was noted that he should not be cleared to enter the 
Army's "over-40" training program and should consult with a 
cardiological specialist.  His Reserve obligation and service 
was terminated in 1993.

A SSA report from September 1993 concluded that he had last 
worked in April 1992; and in pertinent part, his disabilities 
included atrial fibrillation with rapid rate which had 
surfaced in March 1992.  He was found to be disabled by SSA 
due to that and a number of other problems.

On VA examination in 1995, the veteran noted a history of 
symptoms as identified above, but no definitive heart 
diagnosis was reached.  The veteran was also noted to have 
been taking medications including Digoxin.

On private hospitalizations in 1997 and 1998, the presenting 
symptoms were of arrhythmia with rapid ventricular response.  
On the initial hospitalization, an echocardiogram showed the 
left atrial internal diameter to be mildly increased.  He was 
admitted to the intensive care unit and placed on cardiac 
medications.  These were continued at discharge to include 
Cardizem and Digoxin.  

On another hospitalization, he was admitted with an irregular 
heart beat, and tachycardia at S-1 and S-2.  On that 
occasion, the significant history included that he had 
experienced paroxysmal atrial fibrillation of unknown 
etiology 3 years before.  

Other readings of ECG's in 1998 were felt to not rule out an 
(or a "possible") old inferior myocardial infarction.  

Notations are in the file that the veteran has been treated 
since then at a VA facility; these records were not obtained.

Analysis

From the outset, the Board would note that the veteran has 
experience as a medical technician, and although he is not 
trained as a physician, he has a reputable  familiarity with 
the medical profession and clinical findings.  Under 
prevailing regulations and judicial guidelines, the veteran 
is certainly qualified to report his own observations.  And 
in this case, his observations are entirely credible, and 
entirely consistent with the collateral documentation of 
record.

There are clearly additional records available somewhere, 
presumbably to include recent VA reports of care.  However, 
the case has already been delayed several times to develop 
the evidence, and if the Board is able to satisfactorily 
resolve the issue with the evidence at hand, it is obligated 
to do so in an effort to provide all due process and 
consideration to the veteran and his claim   

The pivotal evidence is that when he was on ACDUTRA in March 
1992, the veteran demonstrated his first sign of acquired 
heart disease manifested by atrial fibrillation.  That, with 
additional symptoms, has continued on a chronic basis to 
present, in the interim of which he may or may not have had a 
myocardial infarction.  Although the evidence may not be 
entirely unequivocal, there is certainly raised a doubt which 
must be resolved in his favor, and service connection is 
warranted. 


ORDER

New and material evidence has been submitted; the veteran's 
claim for entitlement to service connection for a heart 
disorder is reopened.

Service connection for a chronic acquired heart disorder is 
granted. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


